STATEMENT OF ADDITIONAL INFORMATION March 1, 2012, as revised or amended April 1, 2012, May 1, 2012, August 1, 2012, September 1, 2012, October 1, 2012, December 1, 2012 and February 1, 2013 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30 th September 1 st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31 st August 1 st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31 st August 1 st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31 st May 1 st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31 st May 1 st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31 st May 1 st Hamilton/DHMXX Premier/DMEXX GRP110-SAI-0213 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Institutional/DIASX July 31 st December 1 st Investor/DIAVX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31 st December 1 st Class C/DTECX Class I/DITIX Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31 st December 1 st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31 st May 1 st Class 2/DLATX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30 th February 1 st Class C/DLDCX Class I/DLDRX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31 st August 1 st Class D/DSIBX Class I/DIMIX Dreyfus Short-Intermediate Government Fund SIGF DSIGX November 30 th April 1 st Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31 st March 1 st The Dreyfus Fund Incorporated DF DREVX December 31 st May 1 st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31 st October 1 st Class C/DTCCX Class I/DRTCX Class Z/DRTHX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended October 31 st , November 30 th and December 31 st , "last fiscal year" means the fiscal year ended in the immediately preceding calendar year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S COMPENSATION I-11 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-11 OFFERING PRICE I-13 RATINGS OF MUNICIPAL BONDS I-13 Ratings of Corporate Debt Securities I-14 SECURITIES OF REGULAR BROKERS OR DEALERS I-14 COMMISSIONS I-16 PORTFOLIO TURNOVER VARIATION I-17 SHARE OWNERSHIP I-18 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Purchase of Institutional Money Funds II-1 Dreyfus TeleTransfer Privilege II-1 Reopening an Account II-2 Information Regarding the Offering of Share Classes II-2 Class A II-2 Right of Accumulation II-3 HOW TO REDEEM SHARES II-3 Wire Redemption Privilege II-4 SHAREHOLDER SERVICES II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-10 Funds other than Money Market Funds II-11 Money Market Funds II-18 INVESTMENT RESTRICTIONS II-20 Fundamental Policies II-20 Nonfundamental Policies II-28 Policies Related to Fund Names II-31 DIVIDENDS AND DISTRIBUTIONS II-31 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-31 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-33 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-34 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-6 Frequent Purchases and Exchanges (non-money market funds only) III-6 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-6 Redemption Fee III-7 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-8 Redemption Through an Authorized Entity III-8 Checkwriting Privilege III-9 Wire Redemption Privilege III-9 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-10 Share Certificates; Medallion Signature Guarantees III-10 Redemption Commitment III-10 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-11 Fund Exchanges III-11 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-13 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-13 Dreyfus Dividend Options III-13 Dreyfus Dividend Sweep III-13 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-14 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-15 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-16 Preferred Stock III-16 Convertible Securities III-17 Warrants III-17 IPOs III-18 Fixed-Income Securities III-18 U.S. Government Securities III-19 Corporate Debt Securities III-20 Ratings of Securities III-20 High Yield and Lower-Rated Securities III-20 Zero Coupon, Pay-In-Kind and Step-Up Securities III-21 Inflation-Indexed Securities III-22 Variable and Floating Rate Securities III-22 Participation Interests and Assignments III-23 Mortgage-Related Securities III-24 Asset-Backed Securities III-28 Collateralized Debt Obligations III-28 Municipal Securities III-29 Taxable Investments (municipal or other tax-exempt funds only) III-34 Funding Agreements III-34 Real Estate Investment Trusts (REITs) III-34 Money Market Instruments III-34 Bank Obligations III-35 Repurchase Agreements III-35 Commercial Paper III-35 Foreign Securities III-35 Emerging Markets III-36 Brazil III-36 Certain Asian Emerging Market Countries III-37 India III-37 Depositary Receipts and New York Shares III-39 Sovereign Debt Obligations III-39 Eurodollar and Yankee Dollar Investments III-41 Investment Companies III-41 Private Investment Funds III-41 Exchange-Traded Funds (ETFs) III-41 Exchange-Traded Notes III-42 Derivatives III-42 Futures Transactions III-44 Options III-46 Swap Transactions III-46 Credit Linked Securities III-48 Credit Derivatives III-49 Structured Securities and Hybrid Instruments III-49 Participatory Notes III-50 Custodial Receipts III-50 Combined Transactions III-50 Future Developments III-51 Foreign Currency Transactions III-51 Commodities III-52 Short-Selling III-52 Lending Portfolio Securities III-52 Borrowing Money III-53 Borrowing Money for Leverage III-53 Reverse Repurchase Agreements III-53 Forward Commitments III-54 Forward Roll Transactions III-54 Illiquid Securities III-54 Illiquid Securities Generally III-54 Section 4(2) Paper and Rule 144A Securities III-55 Non-Diversified Status III-55 Investments in the Technology Sector III-55 Investments in the Real Estate Sector III-55 Investments in the Natural Resources Sector III-56 Money Market Funds III-56 Ratings of Securities III-56 Treasury Securities III-57 U.S. Government Securities III-57 Repurchase Agreements III-57 Bank Obligations III-58 Bank Securities III-59 Floating and Variable Rate Obligations III-59 Participation Interests III-59 Asset-Backed Securities III-59 Commercial Paper III-59 Investment Companies III-60 Foreign Securities III-60 Municipal Securities III-60 Derivative Products III-60 Stand-By Commitments III-60 Taxable Investments (municipal or other tax-exempt funds only) III-60 Illiquid Securities III-60 Borrowing Money III-61 Reverse Repurchase Agreements III-61 Forward Commitments III-61 Interfund Borrowing and Lending Program III-61 Lending Portfolio Securities III-61 RATING CATEGORIES III-61 S&P III-61 Long-Term Issue Credit Ratings III-62 Short-Term Issue Credit Ratings III-63 Municipal Short-Term Note Ratings Definitions III-63 Moody's III-64 Long-Term Obligation Ratings and Definitions III-64 Short-Term Ratings III-64 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-65 Fitch III-65 Corporate Finance Obligations — Long-Term Rating Scales III-65 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-66 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-67 DBRS III-67 Long Term Obligations III-67 Commercial Paper and Short Term Debt III-68 ADDITIONAL INFORMATION ABOUT THE BOARD III-69 Boards' Oversight Role in Management III-69 Board Composition and Leadership Structure III-69 Additional Information About the Boards and Their Committees III-69 MANAGEMENT ARRANGEMENTS III-70 The Manager III-70 Sub-Advisers III-70 Portfolio Allocation Manager III-71 Portfolio Managers and Portfolio Manager Compensation III-71 Certain Conflicts of Interest with Other Accounts III-77 Code of Ethics III-78 Distributor III-78 Transfer and Dividend Disbursing Agent and Custodian III-79 DETERMINATION OF NAV III-80 Valuation of Portfolio Securities (funds other than money market funds) III-80 Valuation of Portfolio Securities (money market funds only) III-81 Calculation of NAV III-81 Expense Allocations III-81 NYSE and Transfer Agent Closings III-81 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-81 Funds Other Than Money Market Funds III-82 Money Market Funds III-82 TAXATION III-82 Taxation of the Funds III-83 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-84 Sale, Exchange or Redemption of Shares III-86 PFICs III-86 Non-U.S. Taxes III-87 Foreign Currency Transactions III-87 Financial Products III-87 Payments with Respect to Securities Loans III-88 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-88 Inflation-Indexed Treasury Securities III-88 Certain Higher-Risk and High Yield Securities III-88 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-88 Investing in Mortgage Entities III-89 Tax-Exempt Shareholders III-90 Backup Withholding III-90 Foreign (Non-U.S.) Shareholders III-90 The Hiring Incentives to Restore Employment Act III-91 Possible Legislative Changes III-92 Other Tax Matters III-92 PORTFOLIO TRANSACTIONS III-92 Trading the Funds' Portfolio Securities III-93 Soft Dollars III-95 IPO Allocations III-96 Disclosure of Portfolio Holdings III-96 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-97 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-98 Massachusetts Business Trusts III-98 Fund Shares and Voting Rights III-98 GLOSSARY III-98 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. Board Member President of Alexander & Associates, Inc., a management consulting firm (1981 - present) N/A Whitney I. Gerard Board Member Partner of Chadbourne & Parke LLP N/A Nathan Leventhal Board Member Chairman of the Avery Fisher Artist Program (1997 - present) Commissioner, NYC Planning Commission (2007 –2011) Movado Group, Inc., Director (2003 - present) George L. Perry Board Member Economist and Senior Fellow at The Brookings Institution N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) I-1 Interested Board Member * Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Gordon J. Davis Board Member Partner in the law firm of Venable LLP (2012 - present) Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Consolidated Edison, Inc., a utility company, Director (1997 - present) The Phoenix Companies, Inc., a life insurance company, Director (2000 - present) * Mr. Davis is deemed to be an Interested Board Member of DIGF, WDMMF and DTCF as a result ofhis affiliation with Venable LLP, which provides legal services to these funds. The following table shows the year each board member joined each fund's board. Independent Board Members Interested Board Member Fund Joseph S. DiMartino Clifford L. Alexander Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley Gordon J. Davis ICAF 2002 2002 2003 2009 2003 2009 2012 IPMMF 1997 1997 2003 2009 2003 2009 2012 IRF 2008 2008 2008 2009 2008 2009 2012 DIGF 1995 2003 1993 2009 1992 2009 2012 DLA 1995 2003 1973 2009 1989 2009 2012 DOF 2000 2000 2003 2009 2003 2009 2012 PSIMBF 1995 2003 1989 2009 1990 2009 2012 SIGF 1995 2003 1989 2009 1990 2009 2012 WDMMF 1995 2003 1989 2009 1990 2009 2012 DF 1995 2003 1973 2009 1989 2009 2012 DTCF 1995 1981 2003 2009 2003 2009 2012 Each board member has been a Dreyfus Family of Funds board member for over ten years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information I-2 provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Clifford L. Alexander – Mr. Alexander is the President of Alexander & Associates, Inc., a management consulting firm. Prior to forming Alexander & Associates, Inc., Mr. Alexander served as chairman of the U.S. Equal Employment Opportunity Commission from 1967 to 1969 and as Secretary of the Army from 1977 through 1981 and before that was a partner in the law firm of Verner, Liipfert, Bernhard, McPherson, and Alexander. Mr. Alexander has been a Director of Mutual of America Life Insurance Company since 1989. · Whitney I. Gerard – Mr. Gerard is a partner in the law firm of Chadbourne & Parke LLP, where his practice focuses on the representation and counseling of international companies and individuals doing business and/or engaged in litigation in the United States. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus and Chairman of the Avery Fisher Artist Program. · George L. Perry – Dr. Perry is an Economist and Senior Fellow at The Brookings Institution. Dr. Perry was the founder and long time director of the Brookings Panel on Economic Activity and editor of its journal, the Brookings Papers. Dr. Perry is a Director Emeritus of and a consultant to the State Farm Mutual Automobile Association and State Farm Life Insurance Company. Prior to joining the Brookings Institution, Dr. Perry served as the Senior Economist to the President's Council of Economic Advisers and was a professor of economics at the University of Minnesota. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts and is chair of the advisory board of PepsiCo African-American, and she has served on the boards of several public companies and charitable organizations. Interested Board Member · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations. Prior to joining the firm in 2012, Mr. Davis served as a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012. Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York. Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City. He has also served as President of Lincoln Center. Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a I-3 predecessor of BNY Mellon in August 1994 and related management changes). He currently serves as a Director of The Phoenix Companies, Inc., a life insurance company. Committee Meetings The boards' audit, nominating, compensation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Pricing ICAF 4 1 0 0 IPMMF 4 0 0 0 IRF 4 1 0 0 DIGF 4 1 0 0 DLA 4 1 0 0 DOF 4 1 0 1 PSIMBF 4 0 0 0 SIGF 4 1 0 0 WDMMF 4 1 0 0 DF 4 1 0 0 DTCF 4 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2011. Independent Board Members Interested Board Member Fund Joseph S. DiMartino Clifford L. Alexander Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley Gordon J. Davis DICAF None None None None None None None DIPMMF None None None None None None None DIPPMMF None None None None None None None DIRMF None None None None None None None DIRTF None None None None None None None DIRTPF None None None None None None None DIASF None None None None None None None DITIF None None None None None None None DSTIF None None None None None None None DLA None None $50,001-$100,000 None None None None DNRF None None None None None None None DSIMBF None None None None None None None SIGF None None None None None None None WDMMF None None $1,001-$10,000 None None None None DF None None $1,001-$10,000 $1,001-$10,000 None None None DTCF None None None None None None None I-4 Independent Board Members Interested Board Member Fund Joseph S. DiMartino Clifford L. Alexander Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley Gordon J. Davis Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 None Over $100,000 Over $100,000 None $50,001-$100,000 $50,001-$100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on January 3, 2013. As of December 31, 2011, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member (the number of portfolios of such funds is set forth in parentheses under each board member's total compensation) during 2012, were as follows: Independent Board Members Fund Joseph S. DiMartino Clifford L. Alexander Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley ICAF $100,357 $80,102 $80,102 $80,102 $80,102 $80,102 IPMMF $40,038 $32,030 $32,030 $32,030 $32,030 $32,030 IRF $24,843 $19,875 $19,875 $19,875 $19,875 $19,875 DIGF $7,273 $5,817 $5,817 $5,817 $5,817 $5,817 DLA $14,820 $12,230 $12,230 $12,230 $12,230 $12,230 DOF $115 $91 $91 $91 $91 $91 PSIMBF $2,017 $1,614 $1,614 $1,614 $1,614 $1,614 SIGF $551 $441 $441 $441 $441 $441 WDMMF $1,522 $1,232 $1,215 $1,215 $1,215 $1,215 DF $3,280 $2,626 $2,626 $2,626 $2,626 $2,626 DTCF $997 $801 $801 $801 $801 $801 I-5 Independent Board Members Fund Joseph S. DiMartino Clifford L. Alexander Whitney I. Gerard Nathan Leventhal George L. Perry Benaree Pratt Wiley Total compensation from the funds and fund complex (**) $1,088,750.00(163) $351,250.00(45) $192,750.00(25) $320,500.00(43) $167,500.00(25) $355,622.67(66) Interested Board Member Emeritus Board Members Fund Gordon J. Davis+ Lucy Wilson Benson++ David W. Burke+++ Arthur A. Hartman++++ ICAF $0 $31,827 $68,441 $26,223 IPMMF $0 $14,207 $29,727 $11,126 IRF $0 $8,723 $19,875 $6,801 DIGF $0 $2,308 $4,248 $1,955 DLA $0 $5,197 $12,230 $4,078 DOF $4 $37 $65 $32 PSIMBF $0 $708 $1,614 $564 SIGF $0 $191 $441 $149 WDMMF $0 $519 $1,215 $416 DF $0 $1,151 $2,626 $895 DTCF $0 $350 $661 $291 Total compensation from the funds and fund complex (**) $209,166.66(53) $77,875.00(27) $258,375.00(81) $55,000.00(25) *Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings.**Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2012.+As of December 31, 2012. From January 1, 2012 until August 31, 2012, Mr. Davis was a board member of 40 portfolios. Mr.
